IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 NEELAM DILWORTH,                              : No. 4 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JULIA MALLOY-GOOD, MASTER, JUDGE              :
 KATHERINE B. L. PLATT,                        :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Quo Warranto” is DENIED. The Prothonotary is

DIRECTED to strike the name of the jurist from the caption.